Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claims 25-26 and 28-33 have been cancelled and claims 34-44 have been added
Claims 16-24 and 34-44 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 34, 35, 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harchol (US 20080023508).

34: Harchol discloses a mountable case 10 for a handheld electronic device, comprising:

a case 10 configured to be selectively connectable to the handheld electronic device 12 and retain the electronic device within an interior space of the case in use, the case comprising a rear portion that is configured to be positioned along a rear surface of the electronic device in use and a side portion extending from the rear portion and being configured to be positioned adjacent at least a portion of a top, bottom, left and right sides of the electronic device in use; (see annotated figure below).


    PNG
    media_image1.png
    424
    371
    media_image1.png
    Greyscale

an exterior-facing member 95 configured to be removably received in the rear portion of the case, the exterior facing member having an indentation configured to receive at least one magnet ([0031-0033]).

35: Harchol discloses the case of Claim 34, wherein the at least one magnet 94 is fully enclosed by the case and the exterior-facing member [0031-0033].

38: Harchol discloses the case of Claim 34, wherein the magnet is removable from the exterior- facing member [0033].

39: Harchol discloses the case of Claim 34, wherein the attachment region further comprises an open space configured to receive an interlocking member (see annotated figure of claim 34).


Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kreisel (US 2006/0229740).

41: Kreisel discloses a mountable case for a handheld electronic device, comprising:

a case 202 configured to be selectively connectable to the handheld electronic device and retain the electronic device within an interior space of the case in use, the case comprising a rear portion 1304 that is configured to be positioned along a rear surface of the electronic device in use and a side portion extending from the rear portion and being configured to be positioned adjacent at least a portion of a top, bottom, left and right sides of the electronic device in use ([0055]; fig. 2);

an attachment region 218 on the rear portion of the case, the attachment region comprising:

an open space defining an interlock area, the interlock area being sized and shaped to receive a corresponding interlocking member, wherein the interlock area has four access spaces 220 sized to receive corresponding tabs of the interlocking member when the interlocking member is attached to the mountable case [0056]; and

an exterior facing member 302 configured to be removably received in a cavity in the rear portion of the case, the exterior facing member having an indentation configured to receive at least one magnet ([0057]; fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harchol (US 2008/0023508) in view of Griffin (US 2008/0251512).

36-37: Harchol discloses the case of Claim 34, but fails to disclose a non-slip member. Griffin teaches wherein the exterior-facing member is a non-slip member [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the exterior facing member of Harchol to include the non-slip member of Griffin to assist in resisting sliding of the device as well as increase comfortability in holding the device.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreisel (US 2006/0229740) in view of Griffin (US 208/0251512).

42: Kreisel discloses the case of Claim 41, but fails to disclose a non-slip member. Griffin teaches wherein the exterior-facing member is a non-slip member [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the exterior facing member of Kreisel to include the non-slip member of Griffin to assist in resisting sliding of the device as well as increase comfortability in holding the device.

Claim 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreisel (US 2006/0229740) in view of Harchol (US 2008/0023508).

43-44: Kreisel discloses the case of Claim 41, but fails to disclose a magnet. Harchol teaches wherein the at least one magnet is capable of being fully enclosed and removable from the exterior-facing member (fig. 3E). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case of Kreissel to include the magnetic connection of Harchol to increase the security and position of the stored device by way of the locking mechanism.

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harchol (US 2008/0023508) in view of Kreisel (US 2006/0229740).

40: Harchol discloses the case of Claim 39, but fails to disclose locking tabs. Kreisel teaches wherein the open space 220 comprises four access spaces 218 configured to receive corresponding tabs of an interlocking member ([0056]; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the opening of Harchol to include the locking tabs of Kreisel to locate and maintain the corresponding magnetized closure.


Allowable Subject Matter
Claims 16-18 and 20-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735